DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are rejected.

Drawings
I. Fig. 4 and 5 Reusing Number for Different Objects
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “503” has been used to designate both a user found in Fig. 4 Item 503 and billing details found in Fig. 5 Item 503.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Amendments to Figs. 4/5 are held in abeyance.

II. Drawings Should Show All Features Claimed1
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (i) all steps performed by the computer system (e.g., at 
Otherwise the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Specification
Label 503 Reused
For similar reasoning to the Examiner objecting to Figs. 4-5 Items 504, the Spec. uses the same number for “customer 503,” “customer’s 503 details,” and “person to be billed 503”. Customer details should have a different number and match Fig. 5 (which should be amended) and Customer 503 should have a different number and match Fig. 4 (which should be amended).
This is held in abeyance.
Label 1300 and/or 1301 Inconsistent
Specification reused 1300 to refer to “database” and “secure order transfer system 1300.” See instant Spec. at p. 10. Relabel numbers. If appropriate, relabel Fig. 13 Item 1300 to correspond to the Spec.
Also, Spec. at p. 10 refers to “database 1301.” Please make sure the database is consistently labeled as 1301 or 1300 but not both. It is unclear how many database(s) there are. Relabel Fig. 13 Item 1301 to match accordingly. 
This is held in abeyance.

Antecedent Basis
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
Claims recite: (i) “order maker,” (ii) “order taker,” (iii) “entity [that] return[s] the unique order transfer code.” The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification."). Further, since the nomenclature used by Applicant departs from the Specification, amendments to the Specification required to ensure the claims are constructed in light of the Specification. Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).
The objection will not be held in abeyance.

Response to Arguments2
103

New Grounds
Examiner is sustaining the rejection on new grounds; however, Ramanathan is still used. While the discussion may be moot, the Examiner submits that Gateway is to be discussed below for clarity of the record and to establish Examiner-position.

Dispute on Claim Term — Evidentiary Weight
Applicant submits that the element of “accept” is not taught. See Rm. at 9. Applicant submits that “the term ‘payment gateway’ is well known in the art and relates to an online service that facilitates a payment transaction between parties.” See Rm. at 10 (citing instant Spec. at para. 0060). While Applicant submits that this is a well-known term in the art, Examiner does not agree with Applicant’s claim construction as to the precise metes and bounds of the art. While Applicant submits that it is well-known, Applicant does not affirmatively note whether “gateway” is taken as a computing device or something else like a user interface.3 Examiner produces a picture in the Spec. below.

    PNG
    media_image1.png
    359
    391
    media_image1.png
    Greyscale

Figure 1 reproduced from Instant Spec. at Fig. 11 (showing Gateway but not showing any computer tied thereto).
Examiner acknowledges that Gateway is a term in the art that is well known4; however, the intrinsic evidence of record is given more evidentiary weight. That is, claim construction is in light of the Spec., not the extrinsic evidence. MPEP 2111.

    PNG
    media_image2.png
    309
    761
    media_image2.png
    Greyscale

Figure 2 reproduced from computerhope

    PNG
    media_image3.png
    929
    573
    media_image3.png
    Greyscale

Figure 3 reproduced from Investopedia.
The best meaning of the term is a website that facilitates payments as discussed below. 

Examiner’s Comments
I. Claim Construction
Claim Language
Evidence
BRI
Order generator
p. 3 (“typically a company who are [sic] intent on selling a product”)
a person, entity, or company that creates orders
Insecure 2-way direct communication
Fig. 4 Items 402 and 5035 & p. 9. Examples include telephone order.
insecure 2 way communication with no intermediary
Unique order transfer code
p. 3
a value for a transaction
Secure payment gateway
No mention of “secure” with “payment gateway”. “Payment gateway” can be found in Fig. 13 Item 1303. There is no drawing of any computer. Fig. 13 recites “Open payment gateway.” P. 11 recites “an appropriate gateway 1100 (see Figure 11)” and cross references Fig. 11. Opening up Fig. 11, one can see that this is a user interface. On Fig. 11, one can see the language “Secure Code” and “Safe Key.”
The language in the claim of “corresponding to an online service” adds the most evidentiary weight. The “secure” in “secure payment gateway” is duplicative since the “code” in already in the claims and is used to “direct” the person to the webpage.
a webpage for a transaction6
secure payment gateway corresponding to an online service for facilitating a payment transaction
Same evidence above.
Duplicative. See BRI for “secure payment gateway” above.
Direct the entity to a secure payment gateway
Same evidence above. Given that this is a webpage, this is just forwarding and updating the webpage.
Duplicative.
Deny access to the entity
Same evidence above. Reading claim as whole, this is referring to webpage
Not opening the webpage
check a received unverified code against the unique order transfer code and verify the unique order transfer code, then either:
Duplicative Language of “verify” when compared again “check.”
check a received unverified code against the unique order transfer code then either:


II. No Patentable Weight — Nonfunctional Descriptive Material

Claim 1 recites: “send a message…including requesting that the entity return the unique order transfer code….” Support can be found in p. 3, p. 4, and p. 5. Examiner notes that the Spec. essentially recites ipsis verbis what is currently in then claim and no more of substance. Examiner submits that the best meaning of this language “requesting” is further defining data in the message. That is, these are instructions for a user on how the user is to use user code for the order. Based on these facts and considering all elements as required by MPEP 2111, the following holdings apply below.
According to the MPEP (2111.05 I-III) where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as the above limitations are directed to further describing stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

III. Claim as Whole

Claim 1 is constructed with annotations added as:

[(a)] receive order details obtained from an insecure 2-way direct communication between an order maker and an order taker;
[(b)] store the order details;
[(c)] generate a unique order transfer code;
[(d)] assign the unique order transfer code to the order details;
[(e)] send a message containing the unique order transfer code to an entity to pay for the order7;
[(f)] check a received unverified code against the unique order transfer code, then either:
[(f1)] reject the unique order transfer code as false and not opening a webpage, or
[(f2)] accept the unique order transfer code and open the webpage to complete the transaction;
[(f3)] await confirmation of successful payment from webpage; and
[(g)] generate and send a communication of the successful payment to the order maker and order taker.
(end.)

IV. Admitted Prior Art
The background spans from pp. 1-2. Background discloses with Fig. 1 and Fig. 2 labeled as prior art as follows:
Telephone systems and “orders are taken over the telephone”;
Caller communicating on telephone network;
An entity outside a call center;
A call center with a call processor and agent;
Sensitive details and credit card number;
Card security code;
Card expiration date;
Agent forwarding credit card details to bank;
Dialing a credit card number by phone;
Using a third party via a call center to disclose confidential information; and
masking dial tones on phone.
Fig. 11 is labeled as “Prior Art”. This is the payment gateway according to p. 11. As such, Applicant admits payment gateway and/or webpage that is the payment gateway. Fig. 11 discloses:
Vendor name;
Purchase Amount;
Date;
PAN which is personal account number;
Password; and 
Submit button.
Page 10 discloses:
Code and payment gateway that is “any prior art method”.
Page 11 discloses:
Payment is taken in the normal way as per the prior art.
Page 12 discloses:
Familiar prior art payment gateway.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-15 are directed to a system, method or product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards making an order and giving a gift, which is an abstract idea of organizing human activity. Claims recite receive order details obtained from an insecure 2-way direct communication between an order maker and an order taker; store the order details; generate a unique order transfer code; assign the unique order transfer code to the order details; send a message containing the unique order transfer code to an entity to pay for the order including requesting that the entity return the unique order transfer code; check a received unverified code against the unique order transfer code and verify the unique order transfer code, then either: reject the unique order transfer code as false and deny access to the entity, or accept the unique order transfer code and direct the entity to a secure payment gateway to complete the transaction. the secure payment gateway corresponding to an online service for facilitating a payment transaction; await confirmation of successful payment from the secure payment platform gateway; and generate and send a communication of the successful payment to the order generator order maker and the order taker. which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as gateway merely uses a computer as a tool to perform an abstract idea. Specifically, the gateway performs the steps or functions of receive order details obtained from an insecure 2-way direct communication between an order maker and an order taker; store the order details; generate a unique order transfer code; assign the unique order transfer code to the order details; send a message containing the unique order transfer code to an entity to pay for the order including requesting that the entity return the unique order transfer code; check a received unverified code against the unique order transfer code and verify the unique order transfer code, then either: reject the unique order transfer code as false and deny access to the entity, or accept the unique order transfer code and direct the entity to a secure payment gateway to complete the transaction. the secure payment gateway corresponding to an online service for facilitating a payment transaction; await confirmation of successful payment from the secure payment platform gateway; and generate and send a communication of the successful payment to the order generator order maker and the order taker. as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations of do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional Choose an item. of using a receive order details obtained from an insecure 2-way direct communication between an order maker and an order taker; store the order details; generate a unique order transfer code; assign the unique order transfer code to the order details; send a message containing the unique order transfer code to an entity to pay for the order including requesting that the entity return the unique order transfer code; check a received unverified code against the unique order transfer code and verify the unique order transfer code, then either: reject the unique order transfer code as false and deny access to the entity, or accept the unique order transfer code and direct the entity to a secure payment gateway to complete the transaction. the secure payment gateway corresponding to an online service for facilitating a payment transaction; await confirmation of successful payment from the secure payment platform gateway; and generate and send a communication of the successful payment to the order generator order maker and the order taker. to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the gateway performs the steps or functions of receive order details obtained from an insecure 2-way direct communication between an order maker and an order taker; store the order details; generate a unique order transfer code; assign the unique order transfer code to the order details; send a message containing the unique order transfer code to an entity to pay for the order including requesting that the entity return the unique order transfer code; check a received unverified code against the unique order transfer code and verify the unique order transfer code, then either: reject the unique order transfer code as false and deny access to the entity, or accept the unique order transfer code and direct the entity to a secure payment gateway to complete the transaction. the secure payment gateway corresponding to an online service for facilitating a payment transaction; await confirmation of successful payment from the secure payment platform gateway; and generate and send a communication of the successful payment to the order generator order maker and the order taker.. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of organizing human activity. The additional elements of network, cloud computer system, single device, and database in claims 4, 5, and 8 and are immaterially linked. Encryption in claim 6 does not improve the functioning of the computer. The other dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner is relying on MPEP 2173.05 of “Double Inclusion.” While there is no per se ban on double inclusion, the prima facie case is a procedural device that shifts the onus on Applicants. In the instant case, Applicant has chosen to use terms with no antecedent basis and no textual anchoring. These terms are “order maker,” “order taker,” “entity to pay for the order.” Nor in remarks has Applicant provided a mapping.
Reading in light of the Spec., there appears to be only three (3) players at hand: (i) a first person to make, take, or generate orders, (ii) a second person to pay for orders, and (iii) third person to receive the order. See Fig. 4 Item 402 (showing order generator), Fig. 4 Item 503 (showing person to be billed), and Fig. 5 Item 507 (showing delivery name).
Person Labeled by Examiner
Old Language (originally filed claims or Spec.)
New Language in Amendments
First
Order generator
Order maker in first and last elements
Second
Not in Claims
Not in Claims
Third
Person to be Billed 
An entity to pay for the order in the “sending” element.

No Anchoring
Order Taker

Given that the communication is between the “[a] customer 503” and “company 402,” see Spec. at p. 9, Applicant appears to be using “entity to pay for the order” and possibly “order taker” interchangeably. But it is unclear. Claims as a whole are rejected.

For the purposes of compact prosecution, the claims are taken as follows:
[(a)] receive order details obtained from an insecure 2-way direct communication between a customer and a sales operator;
[(b)] store the order details;
[(c)] generate a unique order transfer code;
[(d)] assign the unique order transfer code to the order details;
[(e)] send a message containing the unique order transfer code to the customer to pay for the order;
[(f)] check a received unverified code against the unique order transfer code, then either:
[(f1)] reject the unique order transfer code as false and not opening a webpage, or
[(f2)] accept the unique order transfer code and open the webpage to complete the transaction;
[(f3)] await confirmation of successful payment from webpage; and
[(g)] generate and send a communication of the successful payment to the customer.
Id. (italics added for replacement and compact prosecution).
Dependent claims are rejected as each depends on independent claims 1 and 8.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Assuming arguendo that the claims are definite, the last element of claims 1 and 8 recite: “generate and send a communication of the successful payment to the order maker and the order taker.” Spec. (p. 3) discloses only one (1) entity receiving the communication: “and generating and sending a communication of the successful payment to the order generator.” (Emphasis added.) The first element is rejected under the same line of reasoning as the call processor and caller on p. 1 do not support the “order maker” and “order taker.”
Given that the last element recites two (2) entities receiving the communication, this is new matter.
Dependent claims are rejected as each depends on independent claims 1 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan et al. (US20200380501A1) (“Ramanathan”) in view of Applicant Admitted Prior Art (“APA”).
Regarding claims 1 and 8, Ramanathan teaches:
[(b)] store [account and profile information] (0034) the order details (0077 “link the payment code [(i.e., the transfer code)] to the payment request, including…payer account…payee contact info[], the payment amount, and the passkeys(s).”);
[(c)] generate a unique order transfer code (Fig. 7 Item 710; 0077 “generates a payment code”);
[(d)] assign the unique order transfer code to the order details (0077 “link the payment code [(i.e., the transfer code)] to the payment request, including…payer account…payee contact info[], the payment amount, and the passkeys(s).”);
[(e)] send a message containing the unique order transfer code to the customer to pay for the order; (Fig. 7 Items 110 “Payer Computing Device” (Examiner’s emphasis), 712, 714; 0078)
[(f)] check a received unverified code (Fig. 7 Item 724; 0080; see also 0078 “redeem the payment code”) against the unique order transfer code, then either: (Fig. 4 Item Fig. 7 Item 724)
[(f1)] reject the unique order transfer code as false and not opening a webpage, or (0081 “using a website….the payee may provide payment and routing information”)
(Note on element (f1): Examiner submits that teachings of references need not be express. See MPEP 2144(I) (“impliedly contained in the prior art”). Ramanathan in 0080 discloses that “the payer [FI] 130 receives the payee message and validates the payment based on the information[.]” (Examiner’s emphasis.) While para. 0080 only discloses positive confirmation or validation, a POSITA would reason in an implied manner that negative matches may occur. Accordingly, the “website” discussed in 0081 would not open up and the payee would not be able to “provide payment and routing information[.]”)
[(f2)] accept the unique order transfer code (Fig. 4 Item 426) and open the webpage to complete the transaction (0081 “using a website….the payee may provide payment and routing information”);
[(f3)] await confirmation of successful payment (0080 “confirmation message to the payee computing device”) from webpage; and (0081 “website”)
[(g)] generate and send a communication of the successful payment to the customer (0080 “confirmation message to the payee computing device”).
Ramanathan does not teach:
computer system for secure payment of an order, the computer system being configured to: [(a)] receive order details obtained from an insecure 2-way direct communication between a customer and a sales operator; 
APA teaches:
[computer system for secure payment of an order (pp. 1-2; see also Section Admitted Prior Art Items (a), (b), (c), (d), (h).) from an insecure 2-way direct communication (Section Admitted Prior Art Items (a) with “telephone”, (b), (c), (d), (i), (j), (k))., the computer system being configured to:
[(a)] receive order details obtained from an insecure 2-way direct communication between a customer and a sales operator; (AAPA pp. 1-2; see also Section Admitted Prior Art Items (a), (b), (c), (d), (h).)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine code transfer for ATM transfers or web transfers in Ramanathan with the admitted teachings of Applicant such as telephone orders in order to give a gift to a friend. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 2 and 9 Ramanathan teaches:
A computer system according to claim 1 wherein the order details further comprise any of the information from the following list: first name of the entity; second name of entity; the billing address; the phone number of the entity; the order recipient's first name; the order recipient's second name; the order recipient's address; an email address; a description of the transaction; the currency; the amount of the transaction. (Fig. 3 Item 312)

Regarding claims 3 and 10 neither Ramanathan nor APA teach: wherein the billing address and the delivery address. However, this language depends on claims 2 and 9, respectively. Claims 2 and 9 recite “order details further comprise.” This is data in a data store which is nonfunctional descriptive material. See MPEP 2111.05(III) (discussing “batting averages”). 

Regarding claims 4 and 11 Ramanathan teaches:
A computer system as claimed in claim 1 wherein the computer system is part of an online network or cloud computer system (Fig. 1 Item 170).

Regarding claims 5 and 12 Ramanathan teaches:
A computer system as claimed in claim 1 wherein a device of the order taker and a server of the computer system are a single unitary device (Fig. 7 Item 130).

Regarding claims 6 and 13 Ramanathan teaches:
A computer system as claimed in claim 1 wherein the message and/or the unverified code (Fig. 7 Items 110 “Payer Computing Device” (Examiner’s emphasis), 712, 714; 0078) are encrypted. Ramanathan nor APA disclose encryption; however, encryption is old and well known (that is, Examiner is taking express Official Notice). Encryption in simple terms is just obfuscation of writing (i.e., secret writing). The etymology of the word comes from Greek which combines “hidden” and “writing.” See, e.g., Merriam Webster, available at https://www.merriam-webster.com/dictionary/cryptography. As such, it is always obvious to take a message during transmission and secure it as the medium of transmission may be unsecure. 

Regarding claims 7 and 14 Paintin teaches:
A computer system as claimed in claim 1 wherein the entity is in substantially real time communication with the order (Fig. 1 (showing computers)).

Regarding claim 15 Ramanathan teaches:
The method of claim 8, wherein at least part of the method is implemented on either a smart mobile telephone or a tablet computer device (0005 “mobile device”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US8577803 Chatterjee (direct towards payment circuit with digital wallet, like Hammad)
US8750471 Tew (reference found in Spec.)
US10867334 Chandrasekaran (directed towards SKU or order IDs)
US20070244831 Kuo (directed towards order IDs which are matched by Host)
US20150026049A1 Theurer (direct towards payment circuit with digital wallet, like Hammad)
US20180191685A1 Bajoria (directed towards recurring bill payments)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 For example, Fig. 13 shows all the step and may be amended.
        2 Remarks (08/23/2021) are herein referred to as Rm.
        3 Examiner has performed a detailed claim construction analysis below. Examiner additionally notes that he was taking the “accept” element and its corresponding language to include an interface at the time of Final. See Final Rejection (07/12/2021) at p. 4, table row “accept” and column “BRI” (“…provide an interface[]”) (emphasis added). Examiner is taking the same position for this language in the instant action on RCE as before.
        4 See, e.g., computerhope.com, available at https://www.computerhope.com/jargon/g/gateway.htm; https://www.investopedia.com/terms/p/payment-gateway.asp#:~:text=A%20payment%20gateway%20is%20a,portals%20found%20in%20online%20stores. 
        5 Item 503 of Fig. 4 is currently objected to and should be updated.
        6 Examiner need not address the “secure” in “secure payment gateway” as it is duplicative. The gateway is secure given that the claims, as a whole, use a payment code for the UI.
        7 Element (e)’s language at the end has no patentable weight. No art is to be applied.